DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez et al. (U.S. 2016/0285699 A1).
With respect to claim 1, Lopez et al. discloses an avionic system of an aircraft, said avionic system comprising: a set of avionic computers (See the abstract, page 2 paragraph 39, and Figures 1 and 2 of Lopez et al. for reference to an aircraft 1 having a network, i.e. a system, comprising a set of subscribers 12, which may correspond to computers of the aircraft).  Lopez et al. also discloses a switch associated with each avionic computer of the set of avionic computers, each switch comprising a set of input ports and a set of output ports (See page 1 paragraph 3, page 2 paragraphs 39-40, and Figures 2 and 3 of Lopez et al. for reference to each computer 12 being associated with a node 10, which is a switch of the network, with each node having ports acting as a set of input ports and a set of output ports).  Lopez et al. further discloses wherein, for each avionic computer of the set of avionic computers, the avionic system comprises a communication link between the switch associated with this avionic computer and each of the switches associated with the other avionic computers of the set of avionic computers (See page 2 paragraphs 39-40, page 3 paragraph 43, and Figure 2 of Lopez et al. for reference to each computer 12 being connected to each other computer 12 via links between the switch nodes 10 such that data transmitted by one computer 12 may be received by all other computers 12 of the network).  Lopez et al. also discloses wherein each switch is configured such that such switch routes data frames received on its input ports to its output ports in a manner predefined only based on the input ports on which these data frames are received (See page 3 paragraphs 42-43 of Lopez et al. for reference to each node 10 being configured to communicate data received from one of its communication ports out via all of its other communication ports, such that routing between ports is performed in a predefined manner based on the input port on which data is received, i.e. all ports other than the input port receiving the data are configured to retransmit the data received by the input port).  Lopez et al. further discloses the various switches are configured such that, when an avionic computer sends a data frame via the switch associated with this avionic computer, this data frame is transmitted to all of the other avionic computers of the set of avionic computers (See page 3 paragraphs 42-43 of Lopez et al. for reference to the transmission of data frames by the ports of the each node 10 resulting in data transmitted by one computer 12 being received by all other computers 12 of the network).
	With respect to claim 2, Lopez et al. discloses wherein the switch associated with each avionic computer is integrated into said avionic computer (See page 4 paragraph 47 and Figure 6 of Lopez et al. for reference to embodiments wherein a communication node 10, i.e. the switch, is integrated into each subscriber, i.e. each computer).
	With respect to claim 9, Lopez et al. discloses wherein the data frames exchanged between the avionic computers of the set of avionic computers are in accordance with the ARINC 664 part 7 standard (See page 3 paragraph 44 of Lopez et al. for reference to communication of data frames over the network being compatible with the ARINC 664 part 7 standard).
	With respect to claim 10, Lopez et al. discloses wherein all of the switches 14PATENT APPLICATION5405.143703are configured similarly to route the data frames received on their input ports to their output ports in a manner predefined only based on the input ports on which these data frames are received (See page 3 paragraphs 42-43 of Lopez et al. for reference to each node 10 being configured to communicate data received from one of its communication ports out via all of its other communication ports, such that routing between ports is performed in a predefined manner based on the input port on which data is received, i.e. all ports other than the input port receiving the data are configured to retransmit the data received by the input port).
	With respect to claim 12, Lopez et al. discloses an aircraft comprising an avionic system according to claim 1 (See page 2 paragraph 39 and Figure 1 of Lopez et al. for reference to an aircraft 1 comprising the communication network taught by Lopez et al.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Bosson et al. (U.S. Publication US 2019/0196927 A1).
With respect to claim 3, Lopez et al. does not specifically disclose wherein the set of avionic computers comprises pairs of avionic computers, such that each pair comprises a first computer acting in control mode and a second computer acting in monitoring mode monitoring the first computer and wherein, for each pair of computers, the switch associated with the first computer is also the switch associated with the second computer.  However, Bosson et al., in the field of communications, discloses an avionics electronic system comprising computers operating in pairs with a first computer operating in a command mode, i.e. a control mode, and second computer operating in a monitor mode (See page 1 paragraphs 12-14 and page 2 paragraph 50 of Bosson et al.), wherein each pair of computers is associated with the same terminal 30, i.e. the same switch (See page 4 paragraph 78 and Figure 2 of Bosson et al.).  Using pairs of computers connected and operating in respective control and monitoring modes has the advantage of providing for greater protection against failure of a single computer of the system.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Bosson et al., to combine using pairs of computers connected and operating in respective control and monitoring modes, as suggested by Bosson et al., within the system and network of Lopez et al. with the motivation being to provide for greater protection against failure of a single computer of the system.
With respect to claim 11, although Lopez et al. does disclose its system operating with computers of an aircraft (See page 2 paragraph 39 of Lopez et al.), Lopez et al. does not specifically disclose wherein the system corresponds to a flight control system of the aircraft and the avionic computers of the set of avionic computers are flight control computers of the aircraft.  However, Bosson et al., in the field of communications, discloses an avionics electronic system comprising computers controlling the functions of an air vehicle including functions such as flight control (See page 2 paragraph 50 of Bosson et al.).  Using pairs of computers connected and operating in respective control and monitoring modes to perform flight control functions has the advantage of providing for robust and fail safe operation of the flight control functions of an aircraft.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Bosson et al., to combine using pairs of computers connected and operating in respective control and monitoring modes to perform flight control functions, as suggested by Bosson et al., within the system and network of Lopez et al. with the motivation being to provide for robust and fail safe operation of the flight control functions of an aircraft.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Varadarajan et al. (U.S. Publication US 2016/0294720 A1).
With respect to claim 4, Lopez et al. discloses wherein a maximum bandwidth is allocated to each input port of each switch associated with an avionic13PATENT APPLICATION5405.143703 computer (See page 2 paragraph 40 of Lopez et al. for reference to each link corresponding to each port of the system being associated with a maximum bandwidth authorize).  Lopez et al. does not specifically disclose said switch is configured to monitor the reception of data frames on an input port and to reject received frames if the maximum bandwidth allocated to this input port is exceeded.
With respect to claim 5, Lopez et al. does not specifically disclose wherein the switch is configured to monitor the reception of data frames on an input port in accordance with a token bucket principle.
With respect to claim 6, Lopez et al. does not specifically disclose wherein the system is configured to allow a transmission of a number N of data flows via an input port of a switch, N being an integer greater than 1, and said switch is configured so as to monitor the reception of data frames on an input port in accordance with a token bucket principle by implementing N token bucket counters, a counter of the counters having a highest value being decremented when a data frame is received on the input port if this highest value is high enough to authorize a reception of the data frame.
With further respect to claims 4-6, Varadarajan et al. discloses a system operating according to the ARINC specification 664 part 7 and using token buckets to police and enforce bandwidth in bytes per second, wherein token buckets are well known in the art to have counters that increment a number of tokens over time and decrement the number of tokens corresponding to an amount of data transmitted and received, wherein the token buckets allow reception of data when enough tokens corresponding to the size of the data are available and reject reception of data when there are not enough tokens available (See page 3 paragraphs 43-44 of Varadarajan et al.).  Using token buckets has the advantage of providing a means to ensure that maximum bandwidth limits are enforced within the network.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Varadarajan et al., to combine using token buckets, as suggested by Varadarajan et al., within the system and network of Lopez et al. with the motivation being to provide a means to ensure that maximum bandwidth limits are enforced within the network.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. in view of Bobrek (U.S. Publication US 2015/0103734 A1).
With respect to claim 7, Lopez et al. does not specifically disclose wherein the data frames exchanged between the avionic computers of the set of avionic computers are of identical sizes, corresponding to a predetermined size.
With respect to claim 8, Lopez et al. does not specifically disclose wherein a switch associated with an avionic computer is configured to reject a reception of a data frame on an input port if the size of said data frame is different from said predetermined size.
With further respect to claims 7 and 8, Bobrek, in the field of communications, discloses an aircraft communications system operating in accordance with the ARINC 664 part 7 standard transmitting frames having a same size Smax, wherein if the frame length of a frame computed by an ingress physical interface does not match the size Smax, the frame may be discarded (See pages 4-5 paragraphs 51-53 of Bobrek).  Using frames with identical sizes has the advantage of providing for easier and more predictable handling of data through the network and discarding frames that do not match the size has the advantage of allowing corrupt or faulty frames to be detected and removed from the network.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Bobrek, to combine using frames with identical sizes and discarding frames that do not match the size, as suggested by Bobrek, within the system and network of Lopez et al. with the motivation being to provide for easier and more predictable handling of data through the network and to allow corrupt or faulty frames to be detected and removed from the network.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fitterer et al. (U.S. Publication US 2020/0228465 A1) and Nelson et al. (U.S. Patent US 10,541,944 B1) each disclose relevant systems of switching data between computers of an aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461